F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 12 1998
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JACK LANE, RODROCK,

          Plaintiff-Appellant,
 v.

 NOLA T. FOULSTON, District
 Attorney, Eighteenth Judicial District,
 State of Kansas; ROBERT C. BELL,
 Judge; PAUL BUCHANAN, Judge;
 MICHAEL CORRIGAN, Judge;
 DAVID W. DEWEY, Judge; CLARK
 V. OWENS, Judge; DOUGLAS R.                           No. 97-3350
 ROTH, First Deputy District Attorney;           (D.C. No. 97-1257 - JTM)
 MARK A. JORDAN, Assistant District                 (District of Kansas)
 Attorney; CHRISTINE M.T.
 LADNER, Assistant District Attorney;
 MICHAEL D. HILL, Sheriff;
 DONALD E. LAMBDIN; LUCY L.
 HERLOCKER; SUSAN MUELLER;
 RON RUGG, Judge; JAMES
 MATHUES GUY; MICHAEL
 MEULLER; SAM HOUSTON,
 Sargent; DOUG WITSON, Sheriff,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *



      After examining appellant’s brief and the appellate record, this panel has
      *

determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9.
The case is therefore ordered submitted without oral argument. This Order and
Judgment is not binding precedent, except under the doctrines of law of the case,
                                                                     (continued...)
Before BALDOCK, EBEL and MURPHY, Circuit Judges.


      In this civil rights suit against a plethora of judges, lawyers and sheriffs, we

are left with utterly no idea from reading Jack Lane, Rodrock’s 1 verified

complaint what particular events or conduct allegedly deprived him of the laundry

list of constitutional and common law rights he asserts in this case. As a result,

we must affirm the district court’s dismissal of his complaint under Fed. R. Civ.

P. 12(b)(6) because Rodrock’s suit fails to meet the “plain statement” requirement

of Fed. R. Civ. P. 8(a)(2).

                                   Background

      Rodrock filed his verified complaint pro se against six judges, four

prosecutors, two sheriffs, one sheriff’s department sergeant, three private practice

attorneys, and a married couple living in Wichita, Kansas. (See R., Doc. #1,

Compl. at 2.) The most that can be gathered from Rodrock’s allegations is the

following: On March 8, 1996, Judge David W. Dewey issued an order to


      *
        (...continued)
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.

      In all of his filings both in the district court below and in this court,
      1

Mr. Rodrock has used a comma after his middle name. We will conform this
Order & Judgment to his appellation.

                                        -2-
incarcerate Rodrock because of a dispute in a child support case emanating from

the dissolution of Rodrock’s marriage to the now-remarried Susan Mueller. 2 (See

id. at 4, ¶ 7.) On October 28, 1996, Judge Clark V. Owens issued a bench warrant

for Rodrock, and on March 21, 1997, Judge Paul Buchanan remanded Rodrock to

jail. (See id. at 3-4, ¶¶ 5-6.)

      Out of these three bare facts, Rodrock has alleged a vast superstructure of

constitutional claims, citing the First, Fourth, Fifth, Seventh, Ninth, Tenth,

Eleventh, and Thirteenth Amendments to the Constitution of the United States.

(See id. at 4, ¶¶ 6-7, 9-10.) Furthermore, reading Rodrock’s complaint as

generously as possible, he appears also to be asserting a conspiracy by the

defendants to deny him the equal protection, privileges and immunities of the

laws under 42 U.S.C. § 1985(3). 3 (See id. at 5, ¶¶ 12-15.) Finally, Rodrock’s

complaint includes an itemized list of “counts” against the various groups of

      2
       Additional materials submitted with Rodrock’s summary judgment motion
indicate that Rodrock was held in contempt of court for his failure to make
substantial payments toward an accumulated child support debt of more than
$14,000. (See R., Doc. # 32, “Dewey Ex. # 2” (Tr. of Proceeding in Case No. 89-
D-3144, March 8, 1996), at 7.)
       Although these additional summary judgment materials provide some
context to help us decipher Rodrock’s pleadings in this case, we have found
nothing in them that alters our conclusion below that Rodrock can allege no set of
facts upon which relief may be based.
      3
        Our interpretation of Rodrock’s complaint on this point stems from his
repetitive citations to 28 U.S.C. § 1343(a)(2), a jurisdictional statute that merely
provides the federal courts with subject-matter jurisdiction to hear a civil rights
conspiracy claim under 42 U.S.C. § 1985.

                                         -3-
defendants, and on the basis of these “counts” Rodrock has demanded a total of

$35.6 million from the defendants, that is, $200,000 for each count against each

defendant plus an additional $2 million from Sheriff Hill and Sergeant Houston. 4

      All of the defendants responded to Rodrock’s complaint by arguing that it

violated Rule 8(a)’s requirement of a “short and plain statement” of the claims,

and they filed motions to dismiss under Rule 12(b)(6) or in the alternative for a

more definite statement under Rule 12(e). (See R., Doc. # 9, 10, 11, 13, 15, 18,

19, 22.) Finding that Rodrock’s complaint was “a rambling, incoherent series of




      Rodrock’s complaint lists the following “counts”:
      4

Against the defendant judges -
     “Perjury of Oath,” “Deprivation of Rights,” “Duress,” “Chilling Effect
     Doctrine,” “Conspiracy,” “Constitutional Tort,” “Defamation of Character,”
     and “Collusion.”
Against defendant prosecutors -
     “Perjury of Oath,” “Deprivation of Rights,” “Duress,” “Chilling Effect
     Doctrine,” “Conspiracy,” “Extortrio (Legal),” “Fiduciary Misconduct,”
     “Malpractice,” “Defamation of Character,” and “Collusion.”
Against the defendant private attorneys -
     “Perjury of Oath,” “Deprivation of Rights,” “Duress,” “Chilling Effect
     Doctrine,” “Conspiracy,” “Extortrio (Legal),” “Fiduciary Misconduct,”
     “Malpractice,” and “Collusion.”
Against Sheriff Hill and Sergeant Houston -
     “Perjury of Oath,” “Deprivation of Rights,” “Duress,” “Chilling Effect,”
     “Conspiracy,” “Slander,” and “Defamation of Character.”
Against Sheriff Witson -
     “Perjury of Oath,” “Deprivation of Rights,” “Duress,” “Chilling Effect
     Doctrine,” and “Conspiracy.”
Against Mr. and Mrs. Mueller -
     “Defamation of Character,” “Deprivation of Rights,” “Duress,” “Tort,”
     “Conspiracy,” “Collusion,” and “Mallice” [sic].

                                        -4-
generalizations,” the district court dismissed the complaint for violating Rule

8(a). (See R., Doc. # 36, Mem. & Order, at 2.) The court also found that the

complaint was barred by the absolute or qualified immunity of all the defendants.

(See id. at 3.)

       Rodrock filed a timely notice of appeal, (see R., Doc. # 47), and his brief

on appeal appears to assert a single issue, i.e., whether the district court violated

the Seventh Amendment’s guarantee of a jury trial in all suits at common law for

damages of more than $20, (see Aplt. Br. at 6). In light of our obligation to

construe pro se pleadings generously, see Haines v. Kerner, 404 U.S. 519, 520

(1972), we believe that Rodrock’s appeal should be interpreted as raising the

question of whether the district court erred in dismissing his complaint under

Rule 12(b)(6).

                                      Discussion

       We review de novo a district court’s decision to dismiss a complaint under

Rule 12(b)(6), taking all the plaintiff’s “well-pleaded” allegations as true and

construing them in the light most favorable to the plaintiff. See Yoder v.

Honeywell, 104 F.3d 1215, 1224 (10th Cir.), cert. denied, 118 S. Ct. 55 (1997).

Although we must construe a pro se plaintiff’s complaint with forbearance, we

may not accept as true those allegations that are conclusory in nature, i.e., which

state legal conclusions rather than factual assertions. See Hall v. Bellmon, 935


                                          -5-
F.2d 1106, 1110 (10th Cir. 1991) (“[C]onclusory allegations without supporting

factual averments are insufficient to state a claim on which relief can be based.”).

      Under Rule 12(b)(6), a district court may dismiss a complaint that fails to

comply with Rule 8(a)(2)’s requirement of a “short and plain statement of the

claim” if there appears to be no set of facts on which the plaintiff may state a

claim for relief. See Monument Builders of Greater Kansas City, Inc. v.

American Cemetery Ass’n, 891 F.2d 1473, 1480 (10th Cir. 1989). If it appears

that no amendment of a plaintiff’s complaint will satisfy the requirement for

stating a claim upon which relief may be granted, then a district court may

dismiss the case even without resort to the procedure for amending a complaint

under Rule 15(a). See Mountain View Pharmacy v. Abbott Labs., 630 F.2d 1383,

1389 (10th Cir. 1980) (noting that permission to amend a complaint need not be

given when the “futility of amendment” is “apparent”) (quoting Foman v. Davis,

371 U.S. 178, 182 (1962)).

      The Federal Rules have established a liberal standard of “notice pleading”

in which “technical forms of pleading” are not required, but instead, a plaintiff’s

factual pleading must merely contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) & (e)(1).

The Supreme Court has explained that the Federal Rules “do not require a

claimant to set out in detail the facts upon which he bases his claim. To the


                                         -6-
contrary, all the rules require is ‘a short and plain statement of the claim’ that will

give the defendant fair notice of what the plaintiff’s claim is and the grounds

upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (quoting Fed. R.

Civ. P. 8(a)(2)). We have interpreted this requirement to mean that “factual

pleading is required only insofar as it is necessary to place a defendant on notice

as to the type of claim alleged and the grounds upon which it rests, thereby

enabling a defendant to prepare a responsive pleading.” Mountain View

Pharmacy, 630 F.2d at 1388.

      In Rodrock’s case, although his recitation of constitutional and common

law claims may well be “short,” it is not at all “plain.” Rodrock’s complaint

provides no notice to the defendants of the factual grounds upon which his claims

rest, nor is his complaint sufficiently specific to allow the defendants to respond

with anything other than a general denial. Furthermore, the complaint fails to

meet its additional obligation to “apprise the court of sufficient allegations to

allow it to conclude, if the allegations are proved, that the claimant has a legal

right to relief.” See Perrington Wholesale, Inc. v. Burger King Corp., 631 F.2d

1369, 1371 (10th Cir. 1979), quoted in Monument Builders, 891 F.2d at 1480.

      As a result, the district court did not err in dismissing Rodrock’s complaint




                                          -7-
for violating Rule 8(a)(2). 5 Thus, we AFFIRM.

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




      5
       In light of this conclusion, we need not, and do not, address the district
court’s alternative rationale involving the doctrines of absolute and qualified
immunity.

                                        -8-